DETAILED ACTION
This office action is in response to applicants communication received on 12/11/2020.

This action is non-final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on 6/29/2017 is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered re persuasive however a new reference is being used to cure newly amended claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9-10 and 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2013/0222265 in view of Vogel US 2006/0080616 in view of Junuzovic US 2014/0063174, in view of OneMinute VideoTutorials reference NPL, May 17, 2014 https://www.youtube.com/watch?v=a_TIY7QyeV8, hereinafter “OneMinute” in view of Orcad Orcad Tutorial 2 | Drawing Schematic published Nov. 24, 2011, hereinafter “Orcad”, in view of Doug H, “Visio - Introduction to Shapes and Connectors, https://www.youtube.com/watch?v=XaVHNoi9D5Q May 1, 2014 in view of Shilman US 2006/0050969.

Regarding claim 1 Smith teaches:

A computing device comprising: 

 ([0050] display); 

at least one processor ([0050] Computer); 

and 

at least one computer-readable storage media storing instructions ([0050] computer) that are executable by the at least one processor to:

display an interactive canvas (Fig. 3, 300) on the one or more display devices of the computing device; 

generate an ink object by digitizing ink input received to the interactive canvas ([0051] user generates chemical structures on a canvas using gestures); 

The cited prior art doesn’t appear to teach:

determine that the ink object overlaps an object in the interactive canvas; and 

anchor the ink object to the object such that a spatial relationship between the ink object and the object is maintained if the ink object or the object is manipulated 

appearing to contact the object


identifying an anchor point on the ink object that overlaps the object; determining, for the anchor point on the ink object a corresponding position within the object that the ink object overlaps, wherein the corresponding position is an arbitrary point within the object for which the anchor point corresponds in a coordinate space of the interactive canvas;

enclosed by a perimeter of the object
anchoring the anchor point on the ink object to the corresponding position within the object; and
in response to manipulation of the object, adjusting the ink object by deforming a shape of a segment of the ink object that overlaps the object to maintain alignment of the anchor point with the corresponding position within the object.



	However Vogel teaches
determine that the ink object overlaps an object in the interactive canvas ([0050] However teaches of snapping in objects into a drop location when they are overlapping a location)  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include 


However Junuzovic teaches:
anchor the ink object to the object such that a spatial relationship between the ink object and the object is maintained if the ink object or the object is manipulated ([0087] teaches of anchoring annotations to an object so that annotations are magnified when the object is magnified).
in response to manipulation of the object, adjusting the ink object to maintain alignment of the anchor point with the corresponding position within the object ([0087] teaches of anchoring annotations to an object so that annotations are magnified when the object is magnified).

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include anchoring objects to each other and zooming in as taught by Junuzovic for a predictable result of allowing for both objects to be easier to see by a user.



However OneMinute teaches:
 (OneMinute VideoTutorials: [0031] teaches of various normal points which a user can attach buildings onto); 

    PNG
    media_image1.png
    569
    1149
    media_image1.png
    Greyscale

determining, for the anchor point on the ink object a corresponding position within the object that the ink object overlaps, wherein the corresponding position is an arbitrary point within the object for which the anchor point corresponds in a coordinate space of the interactive canvas ([1:06] teaches that touching objects snap together with the snap indicator);

    PNG
    media_image2.png
    727
    1171
    media_image2.png
    Greyscale


anchoring the anchor point on the ink object to the corresponding position within the object ([1:06] teaches of locking objects that are touching); and
in response to manipulation of the object, adjusting the ink object to maintain alignment of the anchor point with the corresponding position within the object ([0:56] teaches of rotating both objects aligning their rotation to them)

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include anchoring objects to each other as taught by OneMinute for a objects to be snapped together easier.

However Orcad teaches:
by deforming a shape of a segment of the ink object that overlaps the object (2:27-256 Teaches of a user places a VCC object The wire connected to the VCC object is moved and altered as a result of moving the VCC object the wire is anchored to the VCC object)
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include anchoring objects to each other allowing for them both to be manipulated as taught by Orcad for a better result of allowing a user the ability to improve the appearance of a schematic.

However Doug teaches:
enclosed by a perimeter of the object (12:10-13:00  teaches of anchoring a line to a middle of a box object that allows manipulation of a drawing and the anchoring remaining) 


    PNG
    media_image3.png
    815
    1460
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    811
    1451
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include 


	Howevever Shilman teaches
appearing to contact the object
receive an ink stroke, as ink input on the interactive canvas, that is drawn starting at an arbitrary point that is enclosed by a perimeter of an object displayed in the interactive canvas ([0044] teaches of anchoring an annotation to an object and the annotation is enclosed by the perimeter of the object as Fig. 10 shows);

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include anchoring objects to each other and zooming in as taught by Shilman for a predictable result of allowing objects to be connected easily.




    PNG
    media_image5.png
    669
    766
    media_image5.png
    Greyscale


Regarding claim 2 Junuzovic teaches:
The computing device of claim 1, wherein the anchoring creates a non-destructive link between the ink object and the object such that the object is not permanently edited by the overlapping ink object (Junuzovic [0069] teaches of an eraser annotation mode where annotations can be remove).
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to an eraser 


Regarding claim 3 Junuzovic teaches:
The computing device of claim 2, wherein the non-destructive link can be removed by a user (Junuzovic [0069] teaches of an eraser annotation mode where annotations can be removed).
	The motivation is the same as claim 3.

Regarding claim 4 Junuzovic teaches:
The computing device of claim 1, wherein the anchoring maintains separate object identifiers for the ink object and the object (Junuzovic [0069] teaches of an eraser annotation mode where annotations can be removed).
The motivation is the same as claim 3.


Regarding claim 5 Junuzovic teaches:
The computing device of claim 1, wherein the separate object identifiers enable the ink object and the object to be accessed or searched for individually (Junuzovic [0069] teaches of an eraser annotation mode where annotations can be removed).
The motivation is the same as claim 3.


Regarding claim 8 Junuzovic teaches:
The computing device of claim 1, wherein the anchoring causes the ink object to move with the object in response to user input to move the object (Junuzovic:  Claim 9 teaches of moving an object and the annotations following).
The motivation is the same as claim 1.

Regarding claim 9 Junuzovic teaches:
The computing device of claim 1, wherein the anchoring causes the ink object to be re-sized with the object in response to user input to re-size the object (Junuzovic: [0087] teaches of anchoring annotations to an object so that annotations are magnified when the object is magnified).
The motivation is the same as claim 1.


Regarding claim 10 Junuzovic teaches:
The computing device of claim 1, wherein the ink object comprises handwriting or drawing strokes ([0087] teaches of annotations [0073] annotations being digital ink written by a user).
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to annotations in digital ink as taught by Junuzovic for a predictable result of allowing a user to emphasize key points.

Regarding claim 11 Junuzovic teaches:
The computing device of claim 1, wherein the one or more objects comprise one or more images, text, videos, or audio files (Junuzovic [0063] teaches of annotating an image, so here the object would be an image).
	The motivation is the same as claims 1 or 10.

Claim 15 is similar in scope to claim 1 and rejected for similar reasons.

Claim 16 is similar in scope to claim 2 and rejected for similar reasons.

Claim 17 is similar in scope to claim 3 and rejected for similar reasons.

Claim 18 is similar to claim 4 and rejected for similar reasons.

Claim 19 is similar to claim 5 and rejected for similar reasons.

Regarding claim 21 and 22 Howevever Shilman teaches
 ([0044] teaches of anchoring an annotation to an object and the annotation is enclosed by the perimeter of the object as Fig. 10 shows);

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include .




    PNG
    media_image5.png
    669
    766
    media_image5.png
    Greyscale





Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2013/0222265 in view of Vogel US 2006/0080616 in view of Junuzovic US 2014/0063174 in view of OneMinute in view of Orcad in view of Shilman in view of Doug in view of Gardner US 2001/0037719.

Regarding claim 12, the cited prior art doesn’t appear to teach claim 12 however Gardner teaches:
The computing device of claim 1, wherein the computing device comprises a dual-display device comprising a first display device and a second display device ([0023] dual display, Fig. 1 shows two figures in two different display areas).
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to include split display as taught by Gardner for a predictable result of allowing a to see two schematics at once.

Regarding claim 13, the cited prior art doesn’t appear to teach claim 12 however Gardner teaches:
13. The computing device of claim 1, wherein the interactive canvas is displayed on both the first and second display devices of the dual-display device ([0023], Fig. 1 dual display).
The motivation is the same as claim 12.

Regarding claim 14, the cited prior art doesn’t appear to teach claim 12 however Gardner teaches:
The computing device of claim 1, wherein the interactive canvas is displayed as pages of a journal application ([0052] shows a split view appears to resemble a journal).
The motivation is the same as claim 12.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-0603, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN J NORRIS/Examiner, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177